IN THE COURT OF APPEALS OF IOWA

                                   No. 18-2175
                               Filed March 6, 2019


IN THE INTEREST OF J.J.,
Minor Child,

F.M., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



       A father appeals the termination of his parental rights to his minor child.

AFFIRMED.



       Aaron H. Ginkens of Ginkens Law Firm, P.L.C., West Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Meredith Lamberti, Assistant

Attorney General, for appellee State.

       William E. Sales III of Sales Law Firm, P.C., Des Moines, guardian ad litem

for minor child.



       Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                              2


MULLINS, Judge.

       A father appeals the termination of his parental rights to his minor child

pursuant to Iowa Code section 232.116(1)(b), (e), and (h) (2018).1 On appeal, the

father simply questions “whether termination of [his] parental rights was proper”

under the grounds cited by the juvenile court, “whether termination of [his] parental

rights [is] in the child’s best interests,” and “whether termination of [his] parental

rights was proper given the closeness and bond of the parent-child relationship.”

       The father does not specifically challenge any of the juvenile court’s findings

of fact or conclusions of law, nor does he point to any facts in the record relative

to the questions he poses. See Iowa R. App. P. 6.201(1)(d) (“The petition on

appeal shall substantially comply with form 5 in rule 6.1401.”); id. r. 6.1401–Form

5 (“[S]tate what findings of fact or conclusions of law the district court made with

which you disagree and why, generally referencing a particular part of the record,

witnesses’ testimony, or exhibits that support your position on appeal. . . . General

conclusions, such as ‘the trial court’s ruling is not supported by law or the facts’

are not acceptable.”).

       Although the father provides boilerplate citations to legal authorities, he

provides no argument as to how these authorities apply to the facts of this case or

how their potential application would warrant reversing the juvenile court. “To

reach the merits of this case would require us to assume a partisan role and

undertake the appellant’s research and advocacy. This role is one we refuse to


1
  The mother appealed the termination of her parental rights as to the child she shares
with the appellant, Ja.J, and another of her children, Jo.J. The supreme court dismissed
the mother’s appeal for failure to timely file her petition on appeal. Jo.J.’s father’s rights
were also terminated. He does not appeal.
                                           3

assume.” Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974).

It is not our duty to “speculate on the arguments [a party] might have made and

then search for legal authority and comb the record for facts to support such

arguments.” Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996).

         The father’s failure to mount an argument or provide us with the facts he

believes support reversal waives error. See Iowa R. App. P. 6.903(2)(g)(3); see

also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). Although we acknowledge

termination-of-parental-rights appeals are expedited and the opportunity for

briefing is abbreviated, see generally Iowa R. App. P. 6.201, the father’s position

is not adequately formulated to facilitate our review.

         In any event, a de novo review of the record reveals the following. The child

in interest was born prematurely in October 2017. The mother consented to

removal in December. The child was adjudicated a child in need of assistance in

February 2018. The appellant was subsequently identified as the child’s biological

father. A petition to terminate the father’s parental rights was filed in September,

and the juvenile court granted the petition in December, terminating the father’s

rights under Iowa Code section 232.116(1)(b), (e), and (h). The father did not

participate in services throughout the life of this case, and he has never met the

child.   We find the State provided clear and convincing evidence to support

termination under each alternative, termination is in the child’s best interests, and

the application of a statutory exception to termination is not warranted.

         We affirm the termination of the father’s parental rights.

         AFFIRMED.